OPINION

Per Curiam:

This appeal by Phillips is from an order of the district court setting aside a default judgment entered in her favor against the defendant domestic corporation.
Service of process was attempted by leaving a copy of the summons and complaint with the fourteen-year-old son of the president of the defendant corporation at the president’s residence. Service was ineffective for failure to comply with the requirements of NRCP 4(d)(1) which designates the manner in which a domestic corporation is to be served. Cf. Certain-Teed Prods. v. District Court, 87 Nev. 18, 479 P.2d 781 (1971). Consequently, the default judgment entered thereon was void, and the court properly set it aside. NRCP'60(b) (3).
The record indicates that after entry of default judgment, the defendant corporation also moved to quash service of process, which motion apparently was considered simultaneously with the defendant’s motion to set aside the default judgment. The district court granted said motion to quash. This was error, since the defense of insufficiency of service of process was waived by the responsive pleading filed in aid of the motion to set aside the default judgment. NRCP 12(b).
Accordingly, in its action setting aside the default judgment, the district court is affirmed; its action quashing service of process is reversed.